Citation Nr: 1541613	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  13-11 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Education Center 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to a waiver of recovery of overpayment of educational benefits in the amount of $2,784.00, to include the validity of the debt.


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from September 1999 to December 2003.

This matter initially came before the Board of Veterans' Appeals (the Board) on appeal from an April 2012 decision of the Committee on Waivers and Compromises (Committee) of the Department of Veterans Affairs (VA) St. Paul, Minnesota Regional Office (RO), which denied the Veteran's request for a waiver of recovery of an overpayment of educational benefits.  This determination proceeded from an award of educational benefits by the Muskogee, Oklahoma, RO and Education Center, which remains the agency of original jurisdiction (AOJ) for this claim.  

In April 2015, the Board remanded this matter for additional development and adjudication of the underlying issue of the validity of the debt.  This is because, before a decision can be made on whether the Veteran is entitled to a waiver of recovery of the overpayment, it must be determined whether or not the overpayment was properly calculated, if the debt is disputed, as it was in this case.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  The AOJ did not provide a separate decision as to the validity of the debt but, instead, addressed this issue in a July 2015 supplemental statement of the case, along with the waiver request.  Under these circumstances, although the Veteran did not expressly appeal from the determination that the debt was valid, the Board will assume jurisdiction over it.


FINDINGS OF FACT

The Veteran received duplicate payments for housing assistance educational benefits from May 23, 2011, to August 1, 2011, to which he was not entitled; however, this overpayment was due solely to VA's administrative error.


CONCLUSION OF LAW

The payment of duplicate housing benefits of $2,784.00 during the period at issue was solely due to VA's administrative error, and the debt from overpayment is not valid.  38 U.S.C.A. §§ 5112, 5302 (West 2014); 38 C.F.R. §§ 1.962, 3.500 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An overpayment is created when a beneficiary receives benefit payments in excess of the amount due or the amount to which such beneficiary is entitled.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  To establish improper creation of an overpayment, i.e., an invalid debt, the evidence must show that (1) the Veteran was legally entitled to the VA compensation benefits at issue; or, (2) the erroneous payment of excess benefits was due solely to VA administrative error or error in judgment.  The terms "administrative error" and "error in judgment" include all administrative decisions of entitlement, whether based on a mistake of fact or mistake of law.  The beneficiary will be liable for the overpayment, however, if the error was caused in whole or in part by any action or failure to act by the beneficiary, or by another person with the beneficiary's knowledge.  In other words, sole error by VA means that the Veteran did not have knowledge of, and should not have been aware of, the erroneous award or receipt of benefits; and that neither the Veteran's actions, nor his failure to act, contributed to the erroneous payment of benefits.  See 38 U.S.C.A. § 5112(b)(9) & (b)(10); see also Jordan v. Brown, 10 Vet. App. 171, 174-75 (1997); 38 C.F.R. § 3.500(b); VAOPGCPREC 6-97 (January 28, 1997); VAOPGCPREC 11-92 (May 14, 1992); VAOPGCPREC 2-90 (March 20, 1990). 

The Veteran does not assert that he was entitled to the extra payment for housing assistance.  Instead, he asserts that the payment was made in error, he was not aware that it was erroneous, and he incurred financial hardship as a result of the debt.

In July 2015, VA conducted a complete audit of the Veteran's education file regarding his enrollment information and the debt created during the period of college training at issue.  A July 2015 email from the auditor indicates that the college certified the Veteran's enrollment in six residence hours for the term June 13, 2011 to August 4, 2011.  He was paid housing allowance beginning May 23, 2011, through the last day of the previous term through July 31, 2011.  On July 22, 2011, the school reported the tuition and fees for this term.  During processing by VA, the Veteran's hours were changed from semester to clock hours in error, and this error created the overpayment in housing allowance.  On September 7, 2011, VA corrected the Veteran's enrollment data back to semester areas and issued a lump sum housing payment of $2,748.00, which resulted in receipt of a duplicate payment for housing allowance for the period from June 13, 2011, to July 31, 2011.  

Although the Veteran was not entitled to receive this amount, the evidence shows that the overpayment was due solely to VA's administrative error when entering information received from his school for the enrollment period at issue.  There is no argument or indication that the Veteran's action or failure to act had any role in creating the debt, or that he was aware of the erroneous overpayment for any length of time before it was corrected.  Accordingly, the debt was invalid, and the Veteran is not responsible for repayment.  38 U.S.C.A. § 5112(b); 38 C.F.R. § 3.500(b).  Thus, the question of entitlement to a waiver is moot and need not be discussed.


ORDER

The debt from overpayment of educational benefits in the amount of $2,784.00 was not properly created and is invalid; the appeal is granted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


